Citation Nr: 0930169	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-03 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1990 to July 1996.  He had service in Southwest Asia 
from December 13, 1990 to April 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). This decision, in 
pertinent part, denied service connection for PTSD.

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in July 2009.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  See 38 
C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Posttraumatic stress disorder is the result of combat 
experiences of military service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Since the Board is granting the claim for service connection 
for PTSD, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"); 
see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Law and Regulations

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.1994) (DSM-IV)), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor. 38 
C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed. Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Factual Background and Analysis

It has been confirmed that the Veteran served in Southwest 
Asia from December 13, 1990 to April 6, 1991.  His DD Form 
214, and his service personnel records verify that his 
military occupational specialty was a canoneer and was 
assigned to the 5th Battalion, 18th Field Artillery VII 
Corps..  

The RO requested verification of the Veteran's reported 
stressors from the Department of Defense (DOD) U. S. Army and 
Joint Services Records Research Center (JSRRC), formerly the 
Center for Unit Records Research (CURR).  JSRRC confirmed 
that the 5th Battalion, 18th Field Artillery, and all its 
subordinate units, was attached to the 1st Armored Division 
which fought numerous battles with Iraqi forces in February 
1991.  

The Veteran submitted another statement dated February 2005 
written by his brother-in-law, D. K. J., a master sergeant, 
who was also deployed to Saudi Arabia during the same time 
period.  He stated that he knew the Veteran before the 
campaign and came across the Veteran in Saudi Arabia.  He 
related that the Veteran spoke about crossing the berm, being 
left alone in the desert to await a recovery vehicle when the 
his vehicle broke down, being subjected to sporadic incoming 
artillery fire, and sniping bypassed Iraqi stragglers.

The evidence above confirms that the Veteran is a combat 
Veteran.  In the case of a veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  Viewed as a whole, the CURR 
report, the Veteran's military occupational specialty, the 
Veteran's service records, and statements from the Veteran 
and SGM J., lead the Board to recognize the in-service 
incurrence of the Veteran's claimed stressor.

The next step in the process requires a diagnosis of PTSD 
based on stressors incurred in service.  The Veteran's post-
service treatment records are replete with diagnoses of PTSD.  
Following a February 2005 VA psychiatric examination, a VA 
psychologist diagnosed PTSD, noting that psychological test 
scores were consistent with those observed in patients with 
chronic and severe PTSD.  She concluded that the symptoms 
began as a result of the Veteran's experiences in the Persian 
Gulf.   

In an October 2005 letter, the Veteran's treating 
psychiatrist at a VA mental health Community Based Outpatient 
Clinic (CBOC) noted that the Veteran was being treated for 
PTSD.

As noted, the Court has repeatedly held that a stressor need 
not be confirmed in every detail.  Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown.
Therefore, resolving all doubt in the Veteran's favor, his 
claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is allowed.




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


